Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 1 of 27




  SCHEDULE
     A
 Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 2 of 27




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, Section 230, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 3 of 27




  SCHEDULE
      B
 Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 4 of 27




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 5 of 27




  SCHEDULE
     C
 Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 6 of 27




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-MCS-2119
Owner: Heirs of Romulo Cavazos, et al. and Heirs of Raul Cavazos, et al.
Acres: 6.584

Being a 6.584 acre (286,813 square feet) parcel of land, being out of the Joseph Antonio
Cantu Survey, Abstract No. 46, Hidalgo County, Texas, being out of Porciónes 54 and
55, being out of a tract of land conveyed to Eloisa Rosa Cavazos by Warranty Deed
recorded in Instrument No. 1997-611720, Official Records of Hidalgo County, Texas,
said parcel of land being more particularly described by metes and bounds as follows;

Commencing at a found 1/2" rebar in a 4” pipe marking the south corner of a called
7.598 acre tract conveyed to the United States of America by Warranty Deed recorded in
Volume 3186, Page 263, Deed Records of Hidalgo County, Texas (“Tract 333a”) and the
north corner of a called 19.15 acre tract conveyed to Sembrose, LLC by Warranty Deed
with Vendor’s Lien recorded in Instrument No. 2006-1605259, Official Records of
Hidalgo County, Texas said point being in the west right-of-way line of La Lomia
Boulevard (unknown width), said point having the coordinates of N=16586643.718,
E=1038805.597;

Thence: S 43°53’34” W (S 44°01’30” W, Record), with the northwest line of the 19.15
acre tract, passing at 22.13’ the east corner of the remainder of a called 5.574 acre tract
conveyed to First Baptist Church of Mission, Texas by Warranty Deed recorded in
Volume 1781, Page 16, Deed Records of Hidalgo County, Texas, passing at 168.56’ the
south corner of the 5.574 acre remainder tract, the northeast line of the river levee right-
of-way conveyed to the United States of America by Easement Deed recorded in Volume
542, Page 165, Deed Records of Hidalgo County, Texas (“R/W 749-H”) and the
northeast line of a tract of land conveyed to United Irrigation District by Deed recorded
in Volume 51, Page 427, Deed Records of Hidalgo County, Texas, continuing for a total
distance of 299.18’ to a found 5/8” rebar with a “MDS” aluminum disk capped survey
marker stamped with the following description: “RGV-MCS-2126-1-2=2119-1” for the
Point of Beginning and east corner of Tract RGV-MCS-2119, said point being at the
northeast corner of the Cavazos tract, said point being in the northwest line of the 19.15
acre tract, the southwest line of the “R/W 749-H” river levee right-of-way and the
southwest line of the United Irrigation District tract, said point having the coordinates of
N=16586428.120, E=1038598.176, said point bears N 28°23’57” W, a distance of
1879.73’ from United States Army Corps of Engineers Control Point No. 121;
 Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 7 of 27




                                  SCHEDULE C (Cont.)

Thence: S 43°53’34” W, departing the southwest line of the “R/W 749-H” river levee
right-of-way and the southwest line of the United Irrigation District tract, with the
northwest line of the 19.15 acre tract and the southeast line of the Cavazos tract, for a
distance of 75.56’ to a point for the south corner of Tract RGV-MCS-2119, said point
being in the northwest line of the 19.15 acre tract and the southeast line of the Cavazos
tract;

Thence: departing the northwest line of the 19.15 acre tract, over and across the Cavazos
tract, the following courses and distances:
    x N 46°02'27" W, for a distance of 239.89’ to a point for a southwesterly interior
         corner of Tract RGV-MCS-2119;
   x   S 51°46'04" W, for a distance of 25.54’ to a point for a southwesterly exterior
       corner of Tract RGV-MCS-2119;
   x   N 47°48’41” W, for a distance of 630.66’ to a found 5/8” rebar with a “MDS”
       aluminum disk capped survey marker stamped with the following description:
       “RGV-MCS-2119-3” for an angle point of Tract RGV-MCS-2119;
   x   N 34°24’53” W, for a distance of 423.76’ to a found 5/8” rebar with a “MDS”
       aluminum disk capped survey marker stamped with the following description:
       “RGV-MCS-2119-4” for an angle point of Tract RGV-MCS-2119;
   x   N 47°43’36” W, for a distance of 1151.63’ to a found 5/8” rebar with a “MDS”
       aluminum disk capped survey marker stamped with the following description:
       “RGV-MCS-2126-1-8=2119-5” for the northwest corner of Tract RGV-MCS-
       2119, said point being in the west line of the Cavazos tract;
Thence: N 08°42’30” E, with the west line of the Cavazos tract, for a distance of 152.73’
to a found 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with
the following description: “RGV-MCS-2126-1-7=2119-6” for the north corner of Tract
RGV-MCS-2119, said point being at the north corner of the Cavazos tract, said point
being in the southwest line of the “R/W 749-H” river levee right-of-way and the
southwest line of the United Irrigation District tract;

Thence: with the north line of the Cavazos tract, the southwest line of the “R/W 749-H”
river levee right-of-way and the southwest line of the United Irrigation District tract, the
following courses and distances:
    x S 44°31’07” E (N 44°29’00” W, Record), for a distance of 172.02’ to a found
        International Boundary & Water Commission monument for an angle point of
        Tract RGV-MCS-2119;
   x   S 48°32’07” E (N 48°30’00” W, Record), for a distance of 1070.10’ to a found
       5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with the
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 8 of 27




                              SCHEDULE C (Cont.)

      following description: “RGV-MCS-2126-1-5=2119-8” for an angle point of Tract
      RGV-MCS-2119;

  x   S 30°24’07” E (N 30°22’00” W, Record), for a distance of 414.00’ to a found
      5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with the
      following description: “RGV-MCS-2126-1-4=2119-9” for an angle point of Tract
      RGV-MCS-2119;
  x   S 48°01’07” E (N 47°59’00” W, Record), for a distance of 759.40’ to a found
      5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with the
      following description: “RGV-MCS-2126-1-3=2119-10” for an angle point of
      Tract RGV-MCS-2119;
  x   S 40°31’07” E (N 40°29’00” W, Record), for a distance of 129.93’ to the Point of
      Beginning.
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 9 of 27




  SCHEDULE
      D
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 10 of 27



                             SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 11 of 27



                         SCHEDULE D (Cont.)
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 12 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 13 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 14 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 15 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 16 of 27




                               SCHEDULE D (Cont.)




Tract: RGV-MCS-2119
Owner: Heirs of Romulo Cavazos, et al. and Heirs of Raul Cavazos, et al.
Acres: 6.584
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 17 of 27




    SCHEDULE
        E
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 18 of 27



                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tract: RGV-MCS-2119
Owner: Heirs of Romulo Cavazos, et al. and Heirs of Raul Cavazos, et al.
Acres: 6.584




       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified in conveyance recorded with
Official Records of Hidalgo County, Texas, document number 1997-611720, reasonable
access to and from the owners’ lands lying between the Rio Grande River and the border
barrier through opening(s) or gate(s) in the border barrier between the westernmost mark
labeled “Beginning” and easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 19 of 27




                                SCHEDULE E Cont.

                                  ESTATE TAKEN

                                Hidalgo County, Texas

Tract: RGV-MCS-2119
Owner: Heirs of Romulo Cavazos, et al. and Heirs of Raul Cavazos, et al.
Acres: 6.584
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 20 of 27




    SCHEDULE
        F
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 21 of 27




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THREE

HUNDRED FORTY SEVEN THOUSAND, EIGHT HUNDRED EIGHTY SEVEN

DOLLARS AND NO/100 ($347,887.00), to be deposited herewith in the Registry of the

Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 22 of 27




     SCHEDULE
        G
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 23 of 27




                                     SCHEDULE G

                                 INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Owner: Heirs of Romulo Cavazos, et al.       RGV-MCS-2119
 and Heirs of Raul Cavazos, et al.

                                              June 4, 1952 - Warranty Deed-
                                              Document#: 1952-9461; Volume 747,
 Jose C. Anzaldua, Jr.                        Page 41_O; Deed Records of Hidalgo County

 McAllen, TX 78504-3812                       October 14, 1997 -Affidavit of Heirship
                                              of Romulo Cavazos - Document #: 1997-
 Aurora A. Garcia                             629918; Deed Records of Hidalgo County

 Mission, TX 78572-1505
                                              January 29, 2007 - Affidavit of Heirship
 Efrain G. Cavazos                            of Aurora C. Anzaldua (sister of Romulo
                                              Cavazos)- Document#: 2007-1714961,
 Mission, TX 78573                            Deed Records of Hidalgo County

 Humberto Cavazos

 Mission, TX 78572-1544

 Rogerio Cavazos, Jr.

 Mission, TX 78572-1547

 Maria Rosario Cavazos
 (aka Maria Rosario Buentello)

 Mission, TX 78572-1565

 Bertha Oralia Cavazos
 (aka Bertha Oralia Santana)

 Mission, TX 78572-2960
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 24 of 27




Ruben Cavazos

Mission, TX 78572-1565

Pablo Servando Guerra

Edinburg, TX 78539

Gloria Dalia Guerra

Mission, TX 78572-5530

Juan Lino Guerra

Mission, TX 78572-5530

Delia A. Mendoza

Mission, TX 78572

Emma Catherine Flores

Galveston, TX 77551

Gloria Diana Sauceda

Mission, TX 78572-5530

Jaime Cavazos
c/o Janette Cavazos, POA

Palmhurst, TX 78573

Michelle Alejandro

Mission, TX 78572

Angie Marin

Wedowee, AL 36278

Keila Cavazos
(aka Keila Marie Tzoyohua)

Anniston, AL 36207
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 25 of 27
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 26 of 27




Norma A. Anzaldua

Mission, TX 78572-1505

Yolanda Martinez

Donna, TX 78537-2816

Ronald R. Anzaldua

Chandler, AZ 85226-2986

Victoria M. Flores

Driftwood, TX 78619

Eloisa Rosa Cavazos                   March 3, 1980 - Affidavit of Heirship
c/o Efren C. Olivares                 of Raul Cavazos - Document#: 1980-
1017 W. Hackberry Ave.
                                      6852; Volume 1662, Page 368; Deed
Alamo, TX 78516
                                      Records of Hidalgo County
Imelda Flores Gonzalez
                                      December 21, 1990 - Affidavit of
Austin, TX 78739-1578                 Heirship of Raul Cavazos -
                                      Document #: 1990-191702; Volume
Ernesto Flores, Jr.                   3010, Page 854;
                                      Deed Records of Hidalgo County
Rio Rancho, NM 87144-5740

Elvira Flores Deanda

Mission, TX 78574-2320

Jorge Flores

Boerne, TX 78015

Maria Elena Ovalle

Edinburg, TX 78541-9477

Rebecca Hernandez
c/o Melissa Hernandez Salazar

Mission, TX 78573
Case 7:20-cv-00244 Document 1-1 Filed on 08/27/20 in TXSD Page 27 of 27




Ruben Cavazos

Mission, TX 78572-1565


Pablo “Paul” Villarreal, Jr.        Hidalgo County Tax Assessor/Collector
2804 S. Business Hwy. 281
Edinburg, TX 78539
